Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Attorney Tung-Yun McNally on August 23, 2021.
The following changes have been made to the subject application:
Claims 1 and 9 have been changed as follows:
	In claim 1 & line 2, “a feed point for feeing current” has been changed to -- a feed point for feeding current”.
	In claim 9 & line 4, “a feed point for feeing current” has been changed to -- a feed point for feeding current”.

The Examiner’s amendment has been made to correct typo errors in order to place the application in a condition for allowance.
					Allowable Subject Matter
Claims 1, 3-10 and 12-17 are currently allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
	The prior arts, Lin, Vanjani and Yong, discloses the communication device having the antenna apparatus including the radiating portion, the coupling portion 5wherein the antenna 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

	August 23, 2021

	/TRINH V DINH/                        for Trinh V Dinh, Patent Examiner of Art Unit 2845